DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed on 02/01/2021.  Claims 1 and 3-6 are pending.  Claims 2 and 7-20 have been withdrawn.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein each of the floor segments comprise a puck support structure” in line 8.  This limitation is not clear.  What is meant by “puck?”  Is puck referring to a particular shape?  Or is it a particular structure?  The claim appears to claim that each of the floor segments is a puck support structure.  If they are, what does this look like?  Are A floor puck 200 can be disposed within each puck support structure 702.” (page 12 line 6)  The specification does not disclose that a floor segment can be disposed within each puck structure nor that a floor segment and a floor puck are the same or that they are interchangeable.  Consequently, it is not clear what “each of the floor segments comprise a puck support structure” means.  For examination purposes, and as best understood, “a puck support structure” will be interpreted as any disc structure that supports a floor tile.
Additionally, claims 3-6 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 is/are rejected under 35 USC § 103 as being unpatentable over Isaacks, U.S. Patent Application Publication 2005/0164535 A1 (hereinafter called Isaacks), and further in view of Dazet et al., U.S. Patent Application Publication 2010/0314495 A1 (hereinafter called Dazet).
Regarding claim 1, Isaacks teaches a vehicle (See e.g., ¶ [0037], “… system can be installed in … vehicles the include a removable floor, ceiling, wall, or other surface.”), comprising:
a floor system formed of removable and reconfigurable floor segments (See e.g., FIG. 1; ¶s [0018], [0020], & [0037], “… a removable tile floor 14. The removable tiles …”) extending from a vehicle frame (See e.g., FIG. 1; ¶ [0018], where floor supports teach a vehicle frame); and
a ceiling system formed of removable and reconfigurable ceiling segments disposed in the ceiling of the vehicle (See e.g., FIG. 1; ¶ [0018], [0020], & [0037], “A similar configuration is provided for a ceiling space of building interior space 10. A suspended ceiling 18 generally comprises a set of ceiling tiles supported by a framework that is supported from a fixed ceiling (not explicitly shown).”) … .
wherein the floor segments are positioned to form a floor channel (See e.g., FIG. 1; ¶s [0019] & [0021], where elements 24 and 26 taught and shown routing into floor space teach a floor channel) configured to receive a fixture interface having a support member; and
wherein each of the floor segments comprise a puck support structure (See e.g., FIG. 1 element 16).
But Isaacks does not teach a vehicle cabin.
However, Dazet teaches a vehicle cabin (See e.g., ¶ [0003], “… the air craft cabin …”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle in Isaacks to include, a vehicle cabin, as taught in the prior art of Dazet.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide an interface that is (See e.g., Dazet ¶ [0001]),
Regarding claim 3, Isaacks as modified by Dazet teaches further comprising a fixture interface (Dazet See e.g., FIG. 5 element 50) is adapted to releasably secure a fixture (Dazet See e.g., ¶s [0015], [0017], [0019], & [0057], “… an advantageous attachment device … to enable said pieces of furniture to be rapidly installed and attached, … the attachment interface and the anchoring device can be easily detached from the rail (20).”) to the floor system (Isaacks See e.g., FIG. 1; ¶s [0018], [0020], & [0037], “… a removable tile floor 14. The removable tiles …”). 
Regarding claim 4, Isaacks as modified by Dazet teaches wherein the fixture is operable to slidably reposition within the vehicle along the floor channel (Dazet See e.g., FIG. 5 elements 100 & 50; ¶s [0051]-[0053], [0066] & [0076], “… permits pieces of furniture to be positioned easily, by sliding in the channels of the rails …”) along the floor channel (Isaacks See e.g., FIG. 1; ¶s [0019] & [0021], where elements 24 and 26 taught and shown routing into floor space teach the floor channel).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Isaacks, and further in view of Dazet, and further in view of Roberge et al., U.S. Patent Application Publication 2005/0128751 A1 (hereinafter called Roberge).
Regarding claim 5, Isaacks as modified by Dazet teaches one of the ceiling segments (Isaacks See e.g., FIG. 1; ¶ [0018], [0020], & [0037], where ceiling tiles teaches the ceiling segments), but neither Isaacks nor Dazet teaches wherein one of the ceiling segments includes one or more of a lighting module, a ventilation outlet, a ventilation inlet, a display screen, or a touch control panel.
(See e.g., FIG. 8; ¶s [0177] & [0356], “Referring to FIG. 8, housings 800 may include panels 804 that consist of a support platform on which light sources 300 are disposed in an array. Equipped with a diffuser 502, a panel 804 can form a light tile 802. … Housings 800 may be configured as tiles or panels, such as for … ceiling tiles, …”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the ceiling segments in the combined invention of Isaacks and Dazet with one of the ceiling segments includes one or more of a lighting module, as taught by Roberge.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide for lighting systems that provide the benefits of other LED lighting systems and allow for more convenient installation and maintenance (See e.g., Roberge ¶ [0002]).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over Isaacks, and further in view of Dazet, and further in view of Ward, U.S. Patent Application Publication 2005/0201087 A1 (hereinafter called Ward).
Regarding claim 6, Isaacks as modified by Dazet teaches the ceiling segments (Isaacks See e.g., FIG. 1; ¶ [0018], [0020], & [0037], where ceiling tiles teach the ceiling segments), but neither Isaacks nor Dazet teaches the ceiling segments are hexagonal.
However, Ward teaches the ceiling segments are hexagonal (See e.g., ¶s [0019] & [0078], “FIG. 1 shows rectangular or square shaped light tiles, but the light tiles can be curved, hexagon, triangle or any other shape. … The light tiles can be used as floor panels and ceiling tiles.”).
.

Response to Arguments
Applicant’s arguments filed 12/17/2020 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although new grounds of rejections have been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Isaacks and Dazet, will continue to be used to meet several of the claimed limitations.
Applicant’s arguments on at least pages 6-11 and 13 that pertain to the rejection set forth in the Office Action mailed Sep. 17, 2020 are moot as the examined claims were amended in an RCE filed on 12/17/2020 to which the rejections in the Office Action mailed on 01/07/2021 are directed.
Applicant’s arguments on at least pages 8-11 pertaining to the prior art of Dazet and that it does not disclose a floor system made of multiple floor segments or that floor segments are positioned to form floor channels configured to receive a fixture interface and that each of the floor segments comprise a puck support structure are moot as Examiner did not rely on the prior art of Dazet to teach any of the limitations being argued by Applicant.
On pages 8, 10, and 11 of the REMARKS/ARGUMENTS Applicant argues “Isaacks a floor system wherein floor segments are positioned for form a floor channel configured to receive a fixture interface, and further does not disclose that each of the floor segments comprise a puck support structure … Applicant further discloses that a “floor puck 200 can be disposed within each puck support structure 702.”.”  As set forth in the Office Action mailed 01/07/2021, Isaacks teaches wherein the floor segments are positioned to form a floor channel configured to receive a fixture interface at FIG. 1; ¶s [0019] & [0021], where elements 24 and 26 taught and shown routing into floor space teaches the instant claim limitation; and wherein each of the floor segments comprise a puck support structure (See e.g., FIG. 1 element 16).  Regarding the floor segments and puck support structure of the claim, Examiner reminds Applicant that it is improper for Examiner to import limitations from the disclosure into the claims.  This is important to note because, the Applicant’s specification does not disclose the claim limitation “each of the floor segments comprise a puck support structure” as set forth in the claim.  Rather, Applicant’s initially filed specification discloses, as stated by Applicant, “A floor puck 200 can be disposed within each puck support structure 702.” (page 12 line 6)  The specification does not disclose that a floor segment and a floor puck are the same or that they are interchangeable.
More importantly, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a floor puck can be disposed within each puck support structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally on pages 8-10 of the REMARKS/ARGUMENTS, Applicant argues “Examiner appears to equate Isaacks’ elements 24 and 26 with “fixture interface” found in Applicant’s disclosure … under no reasonable interpretation (including broadest reasonable interpretation) can either of these elements be considered “fixture .”  Examiner respectfully disagrees.  Examiner did not rely on elements 24 and 26 in Isaacks to teach “fixture interfaces” because “fixture interfaces” are not being claimed, nor are the floor segments and floor channel required to receive a fixture interface.  Rather, the floor segments and the floor channel are only required to be configured to receive a fixture interface.
As a matter of record, Examiner directs Applicant’s attention to the rejection of claim 4 in the Office Action mailed 01/07/2021 where Examiner explicitly recited that in Isaacks elements 24 and 26 teach the floor channel as follows:  “… along the floor channel (Isaacks See FIG. 1; ¶s [0019] & [0021], where elements 24 and 26 taught and shown routing into floor space teaches the floor channel).
On page 12 of the REMARKS/ARGUMENTS Applicant argues “Although there appears to be a puck-shaped element in Isaacks, it is certainly not the “puck support structure” disclosed in the Present Disclosure. See Specification at FIG. 7. Critically, in light of the specification, the “puck support structure” is clearly disclosed “to receive the floor puck.”  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “puck support structure” is clearly disclosed “to receive the floor puck.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364408 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644